Citation Nr: 1526894	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  13-33 766A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for ischemic heart disease, status post stent placement associated with herbicide exposure.

2.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II associated with herbicide exposure.


REPRESENTATION

Appellant represented by:	Michael J. Brown, Esq.


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1964 to August 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In November 2014, the Veteran testified during a Board videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.

In an April 2014 rating decision, the RO granted service connection for peripheral neuropathy of the right upper extremity (DOMINANT); peripheral neuropathy, left lower extremity; peripheral neuropathy, right lower extremity; and peripheral neuropathy, left upper extremity.  In October 2014, the Veteran filed a timely notice of disagreement with the April 2014 rating decision.  The Veteran has not been provided with a Statement of the Case that addressed these issues and the Board is required to remand, rather than refer, these issues to the attention of the AOJ.  See Manlincon v. West, 12 Vet. App. 238 (1999).

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

The issues of entitlement to service connection for additional disabilities secondary to ischemic heart disease and entitlement to a total temporary rating due to convalescence have been raised by the record in a June 2014 statement in support of claim and an April 2015 statement from the Veteran's representative, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 
The issues of entitlement to an initial rating in excess of 30 percent for ischemic heart disease status post stent placement associated with herbicide exposure; entitlement to an initial rating in excess of 30 percent for peripheral neuropathy, right upper extremity; entitlement to an initial rating in excess of 20 percent for peripheral neuropathy, left upper extremity; and entitlement to an initial rating in excess of 20 percent for peripheral neuropathy, bilateral lower extremity are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On November 17, 2014, during a videoconference hearing, and prior to the promulgation of a decision on the appeal, the Veteran withdrew his appeal as to the issue of entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II associated with herbicide exposure.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the Veteran, concerning the claim of entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II associated with herbicide exposure, have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2014). 
Withdrawal may be made by the Veteran or by his or her authorized representative, except that a representative may not withdraw a substantive appeal filed by the Veteran personally without the express written consent of the Veteran.  38 C.F.R. § 20.204(c) (2014). 

On November 17, 2014, prior to the promulgation of a decision on the appeal, the Veteran withdrew his appeal as to the issue of entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II associated with herbicide exposure.

Thus, the Board finds that the Veteran withdrew his appeal as to the aforementioned issue.  Hence, there remains no allegation of errors of fact or law for appellate consideration on this issue.  Therefore, the provisions of the Veterans Claims Assistance Act are not applicable.  

Accordingly, the Board does not have jurisdiction to review the appeal as to the claim of entitlement to entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II associated with herbicide exposure and as such, this issue is dismissed. 


ORDER

The claim of entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II associated with herbicide exposure is dismissed.


REMAND

Although the Board sincerely regrets any additional delay, the issue of entitlement to an initial rating in excess of 30 percent for ischemic heart disease, status post stent placement associated with herbicide exposure must be remanded for further development.  

For the reasons explained in the introduction, a Statement of the Case needs to be issued on the issues of peripheral neuropathy, right upper extremity (DOMINANT); peripheral neuropathy, left lower extremity; peripheral neuropathy, right lower extremity; and peripheral neuropathy, left upper extremity.  See Manlincon v. West, 12 Vet. App. 238 (1999).

With regards to the Veteran's claim for an initial rating in excess of 30 percent for ischemic heart disease, the Veteran contends that his symptoms are more severe than his current disability rating reflects.  Specifically, at his November 2014 Board hearing, the Veteran testified that he experiences lightheadedness, dizziness, fatigue, dyspnea, and loss of balance.  Additionally, a review of the record shows that in November 2012, the Veteran had a heart attack requiring cardiac catherization, and in April 2015 the Veteran had a heart attack requiring a coronary artery bypass graft X2.  In light of the Veteran's statements and the medical evidence of 2 heart attacks since his initial rating, the Board finds it appropriate to afford the Veteran a new VA examination to evaluate the current severity of his ischemic heart disease disability.  Green v. Derwinski, 1 Vet. App. 121 (1991); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should undertake appropriate development to obtain any outstanding, pertinent private and VA treatment records and associate them with the virtual claims file.

2.  Issue a statement of the case with regard to the issues of entitlement to a rating in excess of 30 percent for peripheral neuropathy, right upper extremity (DOMINANT); in excess of 20 percent for peripheral neuropathy, left lower extremity; in excess of 20 percent for peripheral neuropathy, right lower extremity; and in excess of 20 percent for peripheral neuropathy, left upper extremity.  Inform the Veteran of his appeal rights and that he must perfect and appeal if he desires appellate review of those issues.

3.  Schedule the Veteran for a VA examination with an examiner who hasn't previously examined him, to determine the current severity of the Veteran's service-connected ischemic heart disease disability.  The examiner must review the claims file and note that review in the examination report.  All indicated studies and tests should also be performed.

The examiner is also requested to provide an opinion on the January 2013 Ischemic Heart Disease Disability Benefits Questionnaire on which the physician assigned a METs level of 1-3 METs while noting that the Veteran reported no symptoms of dyspnea, fatigue, angina, dizziness, or syncope with low level activity.

4.  Thereafter, and after review of all of the evidence received since the last Supplemental Statement of the Case, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, and they should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


